      Case 2:20-cv-01219-KJM-DB Document 16 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VALERIE BROOKS, individually and on             No. 2:20-cv-1219 KJM DB
      behalf of all others similarly situated,
12

13                      Plaintiff,                    ORDER
14           v.
15    MORPHE, LLC, a Delaware limited
      liability company,
16

17                      Defendant.
18

19          On October 13, 2020, plaintiff filed a motion for default judgment and noticed the motion

20   for hearing before the undersigned on December 11, 2020, pursuant to Local Rule 302(c)(19).

21   (ECF No. 13.) Although plaintiff’s motion seeks an award of $5,000,000—a substantial sum—

22   the motion consists of essentially two pages which recount the procedural background of this

23   action and a request for $5,000,000. There is no memorandum in support discussing in detail

24   Rule 55 of the Federal Rules of Civil Procedure and the relevant factors that must be considered

25   upon motion for default judgment as identified in Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th

26   Cir. 1986).

27   ////

28   ////
                                                      1
     Case 2:20-cv-01219-KJM-DB Document 16 Filed 12/08/20 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The December 11, 2020 hearing of plaintiff’s motion for default judgment (ECF No.

 3   13) is continued to February 12, 2021;

 4           2. On or before January 15, 2021, plaintiff shall file a memorandum in support of the

 5   motion for default judgment that addresses all argument and authority relevant to plaintiff’s

 6   motion for default judgement1; and

 7           3. On or before January 15, 2021, plaintiff shall file proof of service of the memorandum

 8   and a copy of this order on the defendant.

 9   Dated: December 7, 2020
10

11

12

13

14

15

16

17

18

19

20
21
     DLB:6
22   DB\orders\orders.civil\brooks1219.mdj.cont.ord

23

24

25

26   1
       Plaintiff’s memorandum in support shall specifically and in detail address the issues of personal
27   jurisdiction over the defendant, venue, and plaintiff’s computation of damages. See generally
     Davis v. Hutchins, 321 F.3d 641, 648 (7th Cir. 2003) (“Class damages cannot be awarded if no
28   class is certified.”).
                                                        2
